UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1611


In re: DERRELL LAMONT GILCHRIST,

                    Petitioner.


              On Petition for Writ of Mandamus. (8:02-cr-00245-DKC-1)


Submitted: October 29, 2018                                  Decided: November 7, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Derrell Lamont Gilchrist, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrell Lamont Gilchrist petitions for a writ of mandamus, alleging that the

district court has unduly delayed in ruling on his postjudgment motions challenging the

district court’s denial of his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this

court directing the district court to act. The district court has stayed the action pending a

decision by this Court in several cases challenging the constitutionality of 18 U.S.C.

§ 924(c)(3)(B) (2012). “The determination by a district judge in granting or denying a

motion to stay proceedings calls for an exercise of judgment to balance the various

factors relevant to the expeditious and comprehensive disposition of the causes of action

on the court’s docket.” United States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir.

1977). In light of the district court’s reasonable use of its discretion here, we conclude

that Gilchrist has not shown extraordinary circumstances justifying granting a writ of

mandamus. See Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Accordingly, we grant leave to

proceed in forma pauperis and deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2